Johnson, Judge.
We granted Linda Davis’ application for interlocutory review of the trial court’s denial of her motion to suppress evidence seized from a house pursuant to a search warrant. Davis’ sole contention is that the court erred in denying her motion because the affidavit supporting the warrant did not establish probable cause. Although it is not clear from the record whether Davis has standing to challenge the validity of the warrant, the state has not raised this issue and in fact seems to concede in its brief that she has standing. We therefore presume that Davis has standing and shall address the merits of her appeal.
The affidavit set out below was the only evidence presented to the magistrate who issued the warrant: “Affiant was contacted by S/A Jimmy Lomax of the Georgia Bureau of Investigation on 03-08-93. That he was contacted by a concerned citizen. That the concerned citizen (CC) stated it was at the residence of Robert Maddox-AKA; ‘Animal.’ That while there it observed a quantity of crack-cocaine in the bedroom ... It was in a clear plastic type bag. That in the bag was small white chunks of substance. That there were also syringes, and small vials with a water type substance in them. That it had been observed by the CC within the past 48 hours of the time of this affidavit. That affiant was advised by Lomax that the CC displayed a truthful demeanor in describing what had been observed by the CC. That CC had never gave Lomax information before, but, was able to tell the location of the . . . house . . . and also, that CC gave what sounded to be an accurate description of what crack-cocaine looks like as well as the [paraphernalia] that is usually found to be around it. CC stated there was also a white female there by the name of Linda Davis. . . . That also affiant is familiar with Robert Maddox due to the fact that affiant has arrested and convicted Maddox with conspiracy to traffic in cocaine before. Therefore it is believed that the CC has gave true and reliable information as to the fact of Maddox and the Davis woman being in possession of crack-cocaine.”
“In determining whether an affidavit sufficiently establishes the probable cause necessary for issuance of a warrant, we employ the totality of the circumstances analysis enunciated in Illinois v. Gates, 462 U. S. 213 (103 SC 2317, 76 LE2d 527) (1983), and adopted by [the Georgia Supreme C]ourt in State v. Stephens, 252 Ga. 181 (311 SE2d 823) (1984), with the admonition that prudence counsels that Gates be considered as the outer limit of probable cause. Under that analysis, the task of the issuing magistrate is simply to make a practical, common-sense decision whether, given all the circumstances set forth in the affidavit before him, including the veracity and basis of *37knowledge of persons supplying hearsay information, there is a fair probability that contraband or evidence of a crime will be found in a particular place. And the duty of a reviewing court is simply to ensure that the magistrate had a substantial basis for concluding that probable cause existed. In addition, [the Georgia Supreme CJourt has cautioned attesting officers and magistrates to make every effort to see that supporting affidavits reflect the maximum indication of reliability.” (Citations, punctuation and emphasis omitted.) Gary v. State, 262 Ga. 573, 577 (422 SE2d 426) (1992). Here, the attesting officer and the magistrate did not make every effort to see that the affidavit reflects the maximum indication of reliability. Based on the unreliable information in the affidavit, the magistrate did not have a substantial basis for concluding that contraband would be found in the house searched.
Although the affiant referred to the informant as a concerned citizen, the informant is not entitled to that status. “This court has always given the concerned citizen informer a preferred status insofar as testing the credibility of his information. However, before an anonymous tipster can be elevated to the status of concerned citizen, thereby gaining entitlement to the preferred status regarding credibility concomitant with that title, there must be placed before the magistrate facts from which it can be concluded that the anonymous tipster is, in fact, a concerned citizen.” (Citations and punctuation omitted.) State v. White, 196 Ga. App. 685, 686-687 (396 SE2d 601) (1990). No such facts were placed before the magistrate in the instant case. The affiant did not actually speak to the informant. The GBI agent who relayed the information to the affiant had never before received information from the informant. Although the GBI agent told the affiant that the informant displayed a truthful demeanor, no factual basis was given for this conclusion. The affidavit does not indicate how the informant contacted the agent or whether the agent even observed the informant in person. The informant was merely an anonymous tipster, not entitled to preferred status regarding the credibility of his information. The complete lack of information about the informant relegated the information he supplied to the status of rumor. Eaton v. State, 210 Ga. App. 273, 275 (435 SE2d 756) (1993).
Moreover, the anonymous tip is unreliable because the independent investigation done by the police in an effort to corroborate it was insufficient; the police corroborated only that the house was located where the tipster said it was. “ ‘Our decisions applying the totality of circumstances analysis have consistently recognized the value of corroboration of details of an informant’s tip by independent police work.’ [Cit.]” (Punctuation omitted.) State v. Stephens, 252 Ga. 181, 183 (311 SE2d 823) (1984); compare Munson v. State, 211 Ga. App. 80 (438 SE2d 123) (1993).
*38The affiant also failed to present sufficient facts upon which the magistrate could have determined the veracity of the informant. “An informant’s veracity, reliability, and basis of knowledge are highly relevant in determining the value of his report and while these elements are not entirely separate and independent elements to be rigidly exacted in every case, they are closely intertwined issues that may usefully illuminate the common-sense, practical question whether there is probable cause to believe that contraband or evidence is located in a particular place.” (Citation and punctuation omitted.) State v. White, supra at 687; State v. Brown, 186 Ga. App. 155, 157-158 (2) (366 SE2d 816) (1988). Here, the magistrate did not have probable cause to issue the search warrant. The trial court therefore erred in denying Davis’ motion to suppress.

Judgment reversed.


McMurray, P. J., Birdsong, P. J., Beasley, P. J., Blackburn, Smith, JJ., and Senior Appellate Judge Harold R. Banke concur. Pope, C. J., and Andrews, J., dissent.